721 N.W.2d 194 (2006)
Thomas D. MAYS, Personal Representative of the Estate of Donna J. Mays, Plaintiff-Appellee,
v.
MICHIGAN HEART, P.C., Bruce Genovese, M.D., Timothy Shinn, M.D., and Mansoor A. Qureshi, M.D., Defendants-Appellees, and
St. Joseph Mercy Hospital, St. Joseph Mercy Health System, and Mary L. Bennett, R.N., Defendants-Appellants.
Docket No. 131367. COA No. 261403.
Supreme Court of Michigan.
September 26, 2006.
*195 On order of the Court, the application for leave to appeal the April 25, 2006 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Washington v. Sinai Hospital of Greater Detroit (Docket No. 130641) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.